Title: III. Replies to Queries: Connecticut, [June–July 1784]
From: Unknown
To: Jefferson, Thomas



[June-July 1784]

Memoir containing answers to questions respecting the government, commerce &c. of the State of Connecticut.
Government

1. The annual expence of the civil list is estimated @ 26,666 60/90 Dollars.
2. Altho the long established Laws and invariable customs do not permit that there should be any public canvassing for votes, or competition for offices, yet they are ardently wished for, and accepted with alacrity by the best people in the State.
3. The govenment is very much respected, there being energy sufficient in it to carry the laws fully into execution.
4. The internal debt is computed @ 3,439,086.60/90 Dolls. but as a considerable proportion of it was incurred by keeping Troops in Arms, which were authorized by Congress for the defence of the frontier; it is expected a diminution will be made by including that expence in the national debt, at the final liquidation of Accounts.
5. The interest is paid with tolerable punctuallity, certificated, therefore will now very readily sell at par. The whole debt is secured by public promise of the Legislature. Taxes are already laid for about £200,000, L. M.
6. Those evidences of the debt for which taxes are laid sell at 25 ⅌ Cent discount, the remainder from 8/s to 13s/4 in the pound, but it has been the policy of the Assembly at their last session, by making the funds for the payment of the interest on the whole permanent and certain, to place all the debts in the same footing in point of value.
7. The following account of Taxes granted, actually paid in, and still deficient, in Continental Bills, Bills emitted by the State, and Specie, is taken from authentic Documents which specify the times when the taxes were levied, but not when the monies were received at the Treasury.

Amount of taxes in Bills of the United States since May 1775:





13,906,649. 3. 2


Deduct amount of abatements
£3,428,643.16



Do. for balance due the Treasury
 1,365,275. 6.
   4,793,919. 2


Total Amount paid in Continental Bills
£9,112,730. 1. 2


Amount paid in State Bills since 1780
£  451,988. 3.11


Taxes granted in specie since May 1780
  £  695,169.16.11


Deduct abatements
£156,592.6.0 ½



Do. due the Treasurer
281,363.6.8  
     437,955.12. 8




  £  257,214. 4. 3



8. No imposts have been laid on trade until the last Session of the Legislature and therefore no account can be given of this operation or amount.
9. The proportion of Slaves to free Inhabitants is as 1 to 38 the free being about 198,000.
10. The spirit of emigration occasioned principally by the weight of taxation upon the midling class of farmers does prevail very considerably and has induced several thousands to remove into the district of Vermont, or to the unoccupied lands in the State of New York, which lie to the northward and westward contiguous to their Rivers and Lakes. That State is about to encourage this Spirit by making large grants at a small expence.
11. There has been no accession of Inhabitants since the war; indeed it is well known that previous to it, in this State, the augmentation of numbers always depended upon the natural increase.

Price of labour.

1. Farmers hire by the year, 4 months or day—by the year a common labourer would get from 60 to 70 Dolls. and his diet, from May to Aug. inclusive from 7 to 8 Dolls. pr Mo. at haying and harvesting, from 3/ to 4/ pr day.
2. Smith’s work is principally done by the job or price. When they hire Journeymen, wages are about double to common labourers in the field. Ship work 2/2d pr H, the Smith delivers net for gross wt. common farmers work such as chains &c from 10d. to 1/ pr ℔. Edge tools double the price of the stock.
3. House Carpenters and Joiners receive from 5/ to 6/ pr day. and are found their diet. Apprentices in proportion to their abilities.

4. Masons from 6/ to 7/ and diet and grog.
5. We have very few weavers, except women, that work is chiefly done by the yard from 6d. to 7. Their wages would be less than any other tradesmen, nailers excepted.
6. Head workmen in rope walks receive equal pay to Carpenters and Joiners, common labourers no more than farmers.
7. Ship Carpenters, who are Master Workmen receive from 6/ to 7/ pr day and found diet and grog, others in proportion.
8. Tho all kinds of Mechanicks are wanted, yet ships Carpenters, Caulkers and Rope Makers would find the surest and best employment for a few years, the War having taken off most of the people employed in those Services. Seamen and Fishermen are in much demand, particularly the latter.

Ship building

1. We build yearly about 100 sail of Vessels from 35 to 150 tons, making about 6000 tons—say, one quarter from 35 to 50 tons, one half from 50 to 80, and the other quantity rising of 80 tons.
2. Single decked Vessels from 60 to 130 tons are built at 12 Dollars pr ton. The Carpenter finding all the materials for the Hull except the iron bill and the Joiners bill. He also caulks her, and finds standing Mast and Bowsprit. Double decked Vessels at 14 Dollars pr ton.
3, 4, and 5. The wood and plank are the produce of the State. The Masts and Spars are principally brought down Connect. River. The duck and part of the rigging from Europe or the neighbouring States, as also the hemp out of which large rigging is made: about one eighth of the smaller kind is made of flax, the growth of this State. Iron is chiefly imported from New York, very little refined iron being manufactured in this State. Anchors are made here in plenty and of the best kind.

Navigation

1. Masters of Vessels have 40/ wages pr Month and the privilege of carrying (particularly in the West India trade) articles freight free to amount of about 3 Hds. in the hold—they have the consignment of their Cargoes, with 5 pr Cent Commission for selling and two for purchasing.
2. Seamen’s Wages 40/ pr Mo. and so in proportion, down to 18/ for raw hands, with 4 lbs. privilege.
3. Provisions are at the rate of 5 Dolls. pr Man pr Month.
4, 5 and 6. The greater part of the shipping belonging to Inhabitants of this State having been captured or destroyed during  the War, there are now but 6 Vessels employed in the European Trade, with, perhaps, 72 Men; the number will encrease. There are also about 120 Vessels which use the West India Trade, making two or three voyages in a year and carrying 1000 Seamen. These with a considerable number of smaller Craft occupied in the coasting business to New York and the eastern States, constitute all the Shipping at present, the property of Citizens of this State.
7. We are our own carriers except to and from Europe. We import a large quantity of Rum, Sugar, Molasses, bacon, and Coffee, which is again exported to the neighbouring States and consumed there. Many of our vessels return with Molasses and Coffee directly to Phila. and with Rum and Sugar to New York. No part of the Continent is so largely concerned in the exportation of Horses and Cattle as Connecticut, and none understand that business so well as our seamen.
8. This is answer’d as far as I have been able to collect information under the 4, 5, and 6 articles.

Fisheries
Under this head it is only to be observed in general, that we are not concerned in the Fisheries to any amount. Before the War we had a number of vessels engaged in that branch of business from Stonington, Groton, and New Haven—some attempts are making to revive it. We can build the vessels for the trade as cheap as any part of the Continent, and victual them cheaper, but our people are not acquainted with fishing and have not the same inducements as those who live farther eastward, where the lands do not yeild so easy a livelihood.
Exports to Europe and the West Indies.
Our Articles for exportation to Europe are flaxseed, pot and pearl ashes, lumber, and small furs. These may be encreased so as to employ 10 or 12 Vessels of 200 tons each; exclusive of square timber, ship plank, masts, spars, and shipping to any amount.
Our exports to the West Indies are Horses, Oxen, small stock, pine lumber, ship plank, boat boards, bricks, herrings, onions, hoops, slaves, beef, pork, and common flour—a vessel of 100 tons will carry 40 Horses with their stores water &c. and 20 m. lumber or other Articles equivalent—our trade was extended to every island in the West Indies; to Surrinam, Carricoa &c. on the Main; it was varied as the Demand happened to be for our produce, or the crops held out prospects  of advantage; and it was the only Commerce which produced a balance in our favor, yeilding a small, but almost certain profit, which was continually encreasing previous to the commencement of the War. In addition to these exports abroad, fat oxen are drove on foot into the neighbouring States, while some supplies of corn, rye, coarse flour and beef, with large quantities of pork are furnished for victualling the eastern fishermen.
Imports.
We obtain the greater part of our european and asiatic goods thro the medium of New York or Boston, it is supposed to the amount of £200,000 annually—the imports from the sister States will probably decrease yearly and those from Europe encrease in the same proportion. The importer commonly puts 33 ⅓ pr Cent advance upon the value of european goods in the first instance. From the West Indies we import, say


6000 Hds. Rum, value here
£ 75,000


Sugar Coffee &c suppose
50 000



125 000


About one third of the above is consumed in the state, the remainder exported to the neighbouring States.
Freight.

1. Lumber is freighted to the West Indies to the halver. Horses pay 20 Dolls freight, the shippers find their forage, the vessel the water. Beef and pork from 5/ to 6/ pr ℔. Rum and Molasses from the West Indies are freighted at 4 Dolls Pr Hd before the war the price was from 17/ to 18/ Pr Hd. Sugar &c in proportion.
2. Few articles are freighted directly to or from Europe—the price not ascertained.
3. Freight is always paid on the delivery of the goods, and in money.

Manufactures.

1. The Inhabitants of Connecticut manufacture for themselves, saddles, boots, shoes, and the leather from which they are made—beaver, castor, and felt hats—axes, scythes, hoes, other farming tools and utensils of iron together with some nails—coarse woolens and linnens—stockings—carriages, and clocks —some pewter and tin ware—hollow iron and coarse earthen wares—writing, printing, bonnet, cartridge and clothier’s paper—the chief part of their mahogany and other wooden furniture—considerable supplies of Combs—wool Cards—brass buckles—Silver Do—table and tea spoons; with many other articles in the silver and goldsmiths branches of work-also chocolate—Glass works are now erecting, for which a patent is granted conferring on the Company the exclusive right of Manufacturing for 14 years—a similar patent is granted to the same Company for the article of snuff.
2. We export none of our Manufactures except pot and pearl ashes, and a small quantity of hollow iron ware.

Debt to Great Britain.
We owe little or nothing to Great Britain, as we had very few importations before the War; and therefore no precautions need to be taken by the Legislature for coercing the payment, or interposing any extraordinary indulgence.
With respect to the persons provided for by the treaty of peace, the Legislature have determined, that all who have not waged war against the United States contrary to the Laws and Usages of civilized Nations, or committed lawless and unauthorized acts of plundering and Murder may be permitted to come into the State and settle there. With regard to the property they have hitherto been silent.
The Scale of depreciation is annexed. And I have judged it not unimportant to subjoin the following miscellaneous observations respecting our trade in general, and particularly relating to the state of commerce and debts before the War. Our debts to the neighbouring States must be considerable; we always bought goods from them on credit, and many Merchants failing by means of unlimited trust, their houses and lands were mortgaged to Merchants in New York and Boston—some of these have been forfeited to the State in the course of the war; yet they continue to have many farms in this State which the former owners will never be able to redeem. A friend of mine well versed in this subject observes, “it is difficult to conjecture what the amount of our debt to the neighbouring States is, or when it will be paid, tho the war has cancelled a considerable share of it.”
Previous to the war we made remittances to Boston and New York in Cash and Produce—viz to Boston in Beef Cattle, Salted Beef and Pork to a great amount—in wheat, rye, indian Corn, pot and pearl ashes, flax &c. all those articles were also sent to New  York; particularly beef cattle, pork and wheat, with a large quantity of flax seed. These Articles with our surplus of Rum, Sugar and Molasses went to pay the debts we contracted for dry goods.
The european goods consumed in this State exceed our exports to that Country in more than a tenfold proportion. I believe it will hold good of all the articles produced in this State for exportation to european Markets, whether conveyed to Europe directly, or first to the neighbouring States and from Thence exported to foreign Markets. We must therefore make our remittances by means of circuitous trade, or not expect to have any considerable mercantile connections there. An extensive fishing might enable us to make payments thro Spain and Portugal, as well as the masting business to all the southern parts of Europe, could Contracts be made for that purpose. Something might also be done by West India Bills, tho’ this is the most precarious resource on account of the too frequent failure of such Bills. This State (which has but too justly been compared to a cask of liquor tapped at both heads, from which New York and Boston were incessantly drawing) seems however determined by the force of imposts on the one hand, and exemptions and bounties on the other to make at least one effort to encourage direct importation.
